Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s); no new matter should be entered:
The engagement feature fixing the insert within an interior of the mounting ring insulator, as in claim 4.  Fig. 9 merely show a tiny square symbol as “engagement feature” but no drawing shows any “fixing” configuration of the engagement feature that fixes the insert within the mounting ring insulator.
The shank portion terminating at a location radially inward of a radially innermost outer surface of the mounting ring insulator, as in claim 10.  Figs. 4-5 show the fastener’s shank (160B), but no drawing shows the shank terminates at a location radially inward of a radially innermost outer surface of the mounting ring insulator.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign “196” mentioned in the description, but no drawing shows the ref sign “196”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee: Hamilton Sundstrand Corp, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-2, 5-11, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Patel et al (US 20180316248, herein ‘Patel’).
RE claim 1, Patel discloses a rectifier assembly [50], comprising: 
a terminal [40] arranged along an assembly axis; 
a mounting ring [60] axially offset from the terminal [40] and seating a diode [70]; 

a mounting ring insulator [58, 62, 66] receiving the bus bar [68] and axially offset from the mounting ring [60], wherein the mounting ring insulator [58, 62, 66] contains an insert [78/80] fixing the bus bar [68] to the mounting ring insulator [58, 62, 66] and compressively fixing the diode [70] within the mounting ring [60].


    PNG
    media_image1.png
    843
    1469
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    581
    1306
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    650
    1005
    media_image3.png
    Greyscale

Patel discloses the rectifier assembly of claim 1, wherein the insert has a female threaded body arranged within an intermediate annulus (see fig. 5D).
RE claim 5, Patel discloses the rectifier assembly rectifier assembly of claim 1, wherein the mounting ring insulator has a radially innermost outer surface and a radially outermost inner surface, wherein the insert is contained between the radially innermost outer surface and the radially outermost inner surface (see fig. 5D).
RE claim 6, Patel discloses the rectifier assembly rectifier assembly of claim 1, wherein the mounting ring insulator defines a tool aperture therethrough, wherein the tool aperture is circumferentially offset from the insert about the assembly axis by about 180-degrees (see fig. 5A).
RE claim 7, Patel discloses the rectifier assembly rectifier assembly of claim 6, wherein the tool aperture extends between axially adjacent planar bus seat surfaces, the planar bus seat surfaces tangent to a circle extending about the assembly axis (see fig. 4, 5B, 5D).
RE claim 8, Patel discloses the rectifier assembly rectifier assembly of claim 6, wherein the tool aperture is a first tool aperture and the mounting ring insulator define therethrough a second tool aperture and a third tool aperture, the second tool aperture circumferentially offset from the first tool aperture by about 120-degrees, the third tool aperture circumferentially offset from the first tool aperture by about 120-degrees (see fig. 5D).
RE claim 9, Patel discloses the rectifier assembly rectifier assembly of claim 1, wherein the insert is a first insert and the mounting ring insulator contains within its interior a second insert and a third insert, the second insert circumferentially offset from the first insert by 120-degrees, the third insert circumferentially offset from the first insert by 120-degrees (see fig. 5D).

Patel discloses the rectifier assembly rectifier assembly of claim 1, further comprising a fastener [78] with a head portion and an opposite shank portion, the shank portion extending through the bus bar, the shank portion threadedly received within the insert, and the shank portion terminating at a location radially inward of a radially innermost outer surface of the mounting ring insulator (see fig. 5D).
RE claim 11, Patel discloses the rectifier assembly rectifier assembly of claim 10, wherein the head portion of the fastener is arranged on a side of the bus bar radially inward of a radially outermost inner surface of the mounting ring insulator (see fig. 5D).
RE claim 13, Patel discloses the rectifier assembly rectifier assembly of claim 10, further comprising a direct current pin [32, 34] electrically connected to the terminal by the diode [70], the direct current pin arranged radially outward of the insert [80] and radially separated from the assembly axis by the fastener [78] and the bus bar [68].
RE claim 14, Patel discloses the rectifier assembly rectifier assembly of claim 1, further comprising a fastener [78] recessed within a radially innermost outer surface of the mounting ring insulator.
RE claim 15, Patel discloses the rectifier assembly rectifier assembly of claim 1 being used in a generator [20], comprising: a stator [22] supporting a stator main coil [24]; a rotor [26/28] carrying the rectifier assembly (as recited in claim 1) and supported for rotation about a rotation axis, wherein the mounting ring insulator [58, 62, 66] has a radially innermost outer surface and a radially outermost inner surface, wherein the insert [80] is contained between the radially innermost outer surface and the radially outermost inner surface; and a fastener [78] recessed within a radially innermost outer surface of the mounting ring insulator (see fig. 5D).
Patel discloses the rectifier assembly rectifier assembly in the generator of claim 15, wherein the insert is a first insert and the mounting ring insulator contains within its interior a second insert and a third insert, the second insert circumferentially offset from the first insert by 120-degrees, the third insert circumferentially offset from the first insert by 120-degrees; and wherein the mounting ring insulator defines a tool aperture therethrough, wherein the tool aperture is circumferentially offset from the insert about the assembly axis by about 180-degrees.
RE claim 17, Patel discloses the rectifier assembly rectifier assembly in the generator of claim 15, wherein the insert [80] has a female threaded body arranged within an intermediate annulus; and wherein the fastener [78] has a head portion and an opposite shank portion, the shank portion extending through the bus bar, the shank portion threadedly received within the insert, and the shank portion terminating at a location radially inward of a radially innermost outer surface of the mounting ring insulator.
RE claim 18, Patel discloses the rectifier assembly rectifier assembly in the generator of claim 15, further comprising a direct current pin [32, 34] electrically connected to the terminal by the diode [70], the direct current pin arranged radially outward of the insert [80] and radially separated from the assembly axis by the fastener [78] and the bus bar [68].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, as applied to claims above.
RE claims 3/2-4/2, about the metallic materials, Patel discloses the rectifier assembly comprising the insert [80] having the intermediate annulus and the female threaded body (see fig. 5D).  However, Patel does not discloses that the intermediate annulus and the female threaded body are formed from respective metallic materials.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rectifier assembly by selecting metallic material(s) as suitable material(s) for forming the intermediate annulus and the female threaded body because it has been held that it is within the general skill of a worker in the art to select a known material (i.e. metallic material(s)) on the basis of its suitability for the intended use as a matter of obvious design choice (See In re Leshin, 125 USPQ 416).  
RE claim 4/2, about the limitations of the intermediate annulus has an outer surface defining an the engagement feature fixing the insert within an interior of the mounting ring insulator, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rectifier assembly by configuring an engagement feature on the intermediate annulus’ outer surface for inter-locking/inter-fixing the insert and mounting ring insulator.  Doing so would enhance fixedly abutment therebetween the two 
RE claim 12/10, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art rectifier assembly by providing an insulator body extending about the shank portion of the fastener and interposed between the bus bar and the head portion of the fastener because it is well-known in the art that a fastening assembly includes a fastener, e.g. a threaded bolt/screw, and an insert, e.g. a threaded nut, and an insulating washer/spacer that provide electrical insulating and mechanical cushioning therebetween the bus bar and the head portion of the fastener.
RE claims 19, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to derive a method of making the rectifier, from the detailed description of the prior art rectifier assembly, because the method of making the device is an obvious counter-aspect of the structural device itself.
RE claim 20, as mentioned before, two attached elements with integrally-formed/built-in corresponding male/female type of inter-locking/inter-fixing are well known in the art because 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834